 


109 HR 4901 IH: Commission on Wartime Relocation and Internment of Latin Americans of Japanese Descent Act
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4901 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Becerra (for himself, Mr. Daniel E. Lungren of California, and Mr. Honda) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a fact-finding Commission to extend the study of a prior Commission to investigate and determine facts and circumstances surrounding the relocation, internment, and deportation to Axis countries of Latin Americans of Japanese descent from December 1941 through February 1948, and the impact of those actions by the United States, and to recommend appropriate remedies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commission on Wartime Relocation and Internment of Latin Americans of Japanese Descent Act. 
2.Findings and purpose 
(a)FindingsBased on a preliminary study published in December 1982 by the Commission on Wartime Relocation and Internment of Civilians, Congress finds the following: 
(1)During World War II, the United States— 
(A)expanded its internment program and national security investigations to conduct the program and investigations in Latin America; and 
(B)financed relocation to the United States, and internment, of approximately 2,300 Latin Americans of Japanese descent, for the purpose of exchanging the Latin Americans of Japanese descent for United States citizens held by Axis countries. 
(2)Approximately 2,300 men, women, and children of Japanese descent from 13 Latin American countries were held in the custody of the Department of State in internment camps operated by the Immigration and Naturalization Service from 1941 through 1948. 
(3)Those men, women, and children either— 
(A)were arrested without a warrant, hearing, or indictment by local police, and sent to the United States for internment; or 
(B)in some cases involving women and children, voluntarily entered internment camps to remain with their arrested husbands, fathers, and other male relatives. 
(4)Passports held by individuals who were Latin Americans of Japanese descent were routinely confiscated before the individuals arrived in the United States, and the Department of State ordered United States consuls in Latin American countries to refuse to issue visas to the individuals prior to departure. 
(5)Despite their involuntary arrival, Latin American internees of Japanese descent were considered to be and treated as illegal entrants by the Immigration and Naturalization Service. Thus, the internees became illegal aliens in United States custody who were subject to deportation proceedings for immediate removal from the United States. In some cases, Latin American internees of Japanese descent were deported to Axis countries to enable the United States to conduct prisoner exchanges. 
(6)Approximately 2,300 men, women, and children of Japanese descent were relocated from their homes in Latin America, detained in internment camps in the United States, and in some cases, deported to Axis countries to enable the United States to conduct prisoner exchanges. 
(7)The Commission on Wartime Relocation and Internment of Civilians studied Federal actions conducted pursuant to Executive Order 9066 (relating to authorizing the Secretary of War to prescribe military areas). Although the United States program of interning Latin Americans of Japanese descent was not conducted pursuant to Executive Order 9066, an examination of that extraordinary program is necessary to establish a complete account of Federal actions to detain and intern civilians of enemy or foreign nationality, particularly of Japanese descent. Although historical documents relating to the program exist in distant archives, the Commission on Wartime Relocation and Internment of Civilians did not research those documents. 
(8)Latin American internees of Japanese descent were a group not covered by the Civil Liberties Act of 1988 (50 U.S.C. App. 1989b et seq.), which formally apologized and provided compensation payments to former Japanese Americans interned pursuant to Executive Order 9066. 
(b)PurposeThe purpose of this Act is to establish a fact-finding Commission to extend the study of the Commission on Wartime Relocation and Internment of Civilians to investigate and determine facts and circumstances surrounding the relocation, internment, and deportation to Axis countries of Latin Americans of Japanese descent from December 1941 through February 1948, and the impact of those actions by the United States, and to recommend appropriate remedies, if any, based on preliminary findings by the original Commission and new discoveries. 
3.Establishment of the commission 
(a)In generalThere is established the Commission on Wartime Relocation and Internment of Latin Americans of Japanese descent (referred to in this Act as the Commission). 
(b)CompositionThe Commission shall be composed of 9 members, who shall be appointed not later than 60 days after the date of enactment of this Act, of whom— 
(1)3 members shall be appointed by the President; 
(2)3 members shall be appointed by the Speaker of the House of Representatives, on the joint recommendation of the majority leader of the House of Representatives and the minority leader of the House of Representatives; and 
(3)3 members shall be appointed by the President pro tempore of the Senate, on the joint recommendation of the majority leader of the Senate and the minority leader of the Senate. 
(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment was made. 
(d)Meetings 
(1)First meetingThe President shall call the first meeting of the Commission not later than the later of— 
(A)60 days after the date of enactment of this Act; or 
(B)30 days after the date of enactment of legislation making appropriations to carry out this Act. 
(2)Subsequent meetingsExcept as provided in paragraph (1), the Commission shall meet at the call of the Chairperson. 
(e)QuorumFive members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(f)Chairperson and vice chairpersonThe Commission shall elect a Chairperson and Vice Chairperson from among its members. The Chairperson and Vice Chairperson shall serve for the life of the Commission. 
4.Duties of the Commission 
(a)In generalThe Commission shall— 
(1)extend the study of the Commission on Wartime Relocation and Internment of Civilians, established by the Commission on Wartime Relocation and Internment of Civilians Act— 
(A)to investigate and determine facts and circumstances surrounding the United States' relocation, internment, and deportation to Axis countries of Latin Americans of Japanese descent from December 1941 through February 1948, and the impact of those actions by the United States; and 
(B)in investigating those facts and circumstances, to review directives of the United States armed forces and the Department of State requiring the relocation, detention in internment camps, and deportation to Axis countries; and 
(2)recommend appropriate remedies, if any, based on preliminary findings by the original Commission and new discoveries. 
(b)ReportNot later than 1 year after the date of the first meeting of the Commission pursuant to section 3(d)(1), the Commission shall submit a written report to Congress, which shall contain findings resulting from the investigation conducted under subsection (a)(1) and recommendations described in subsection (a)(2). 
5.Powers of the Commission 
(a)HearingsThe Commission or, at its direction, any subcommittee or member of the Commission, may, for the purpose of carrying out this Act— 
(1)hold such public hearings in such cities and countries, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission or such subcommittee or member considers advisable; and 
(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, documents, tapes, and materials as the Commission or such subcommittee or member considers advisable. 
(b)Issuance and enforcement of subpoenas 
(1)IssuanceSubpoenas issued under subsection (a) shall bear the signature of the Chairperson of the Commission and shall be served by any person or class of persons designated by the Chairperson for that purpose. 
(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(c)Witness allowances and feesSection 1821 of title 28, United States Code, shall apply to witnesses requested or subpoenaed to appear at any hearing of the Commission. The per diem and mileage allowances for witnesses shall be paid from funds available to pay the expenses of the Commission. 
(d)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to perform its duties. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(e)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
6.Personnel and administrative provisions 
(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate the employment of such personnel as may be necessary to enable the Commission to perform its duties. 
(2)CompensationThe Chairperson of the Commission may fix the compensation of the personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(f)Other administrative mattersThe Commission may— 
(1)enter into agreements with the Administrator of General Services to procure necessary financial and administrative services; 
(2)enter into contracts to procure supplies, services, and property; and 
(3)enter into contracts with Federal, State, or local agencies, or private institutions or organizations, for the conduct of research or surveys, the preparation of reports, and other activities necessary to enable the Commission to perform its duties. 
7.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to Congress under section 4(b). 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act for fiscal year 2007. 
(b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended. 
 
